          Case 1:19-ml-01321-RBC Document 1 Filed 12/20/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. 19-1321
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE DOMAIN NAME AND ONE E-MAIL
 ACCOUNT SERVICED BY NAMECHEAP,
 INC.


Reference:    DOJ Ref. # CRM-182-70569; Subject Account(s): teamplan-gmbh.com and
horst.toesch@teamplan-gmbh.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Treaty Between the United States of America and the Swiss Confederation on

Mutual Assistance in Criminal Matters, Switz.-U.S., May 25, 1973, 27 U.S.T. 2019 (hereinafter,

the “Treaty”), to execute a request from the Swiss Confederation (“Switzerland”). The proposed

Order would require NameCheap, Inc. (“PROVIDER”), an electronic communication service

and/or remote computing service provider located in Los Angeles, California, to disclose certain

records and other information pertaining to the PROVIDER account(s) associated with the

domain teamplan-gmbh.com and the e-mail account horst.toesch@teamplan-gmbh.com, as set

forth in Part I of Attachment A to the proposed Order, within ten days of receipt of the Order.

The records and other information to be disclosed are described in Part II of Attachment A to the

proposed Order. In support of this application, the United States asserts:

                      LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).
           Case 1:19-ml-01321-RBC Document 1 Filed 12/20/19 Page 2 of 6



Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

      2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Treaty art. 9(3) (authorizing courts to issue orders necessary to execute the request).

In addition, this Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,

the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

      3.        Section 3512 provides:

                Upon application, duly authorized by an appropriate official of the
                Department of Justice, of an attorney for the Government, a Federal
                judge may issue such orders as may be necessary to execute a
                request from a foreign authority for assistance in the investigation
                or prosecution of criminal offenses, or in proceedings related to the
                prosecution of criminal offenses, including proceedings regarding
                forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Switzerland’s request has been duly

authorized by an appropriate official of the Department of Justice, through the Criminal

Division, Office of International Affairs, 1 which has authorized execution of the request and has



1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   2
          Case 1:19-ml-01321-RBC Document 1 Filed 12/20/19 Page 3 of 6



delegated the undersigned to file this application. The undersigned has reviewed the request and

has confirmed that it was submitted by authorities in Switzerland in connection with a criminal

investigation and/or prosecution.

     4.           A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

     5.           Authorities in Switzerland are investigating an unknown individual for fraud

offenses, which occurred from February 2019 until June 2019, in violation of the criminal law of

Switzerland, specifically, Article 146 of the Swiss Criminal Code. A copy of the applicable law

is appended to this application. The United States, through the Office of International Affairs,

received a request from Switzerland to provide the requested records to assist in the criminal

investigation. Under the Treaty, the United States is obligated to render assistance in response

to the request.

     6.           According to authorities in Switzerland, on February 27, 2019, an unknown

individual (the “suspect”) used the e-mail account horst.toesch@teamplan-gmbh.com to contact

a Swiss public works company (the “victim company”). In the e-mail, the suspect purported to

work for a company with whom the victim company had a business relationship (“company A”).

The domain name used by the suspect, teamplan-gmbh.com, used part of company A’s actual



                                                   3
          Case 1:19-ml-01321-RBC Document 1 Filed 12/20/19 Page 4 of 6



name. The February 27, 2019, e-mail indicated that company A’s bank account information had

changed, and provided new bank account information. As a result, the victim company changed

the bank account information associated with company A in their records.

     7.        On April 16, 2019, the victim company received a legitimate invoice from

company A. In response to the invoice, on May 3, 2019, the victim company made a payment in

the approximate amount of CHF 89,137 (approximately USD 91,161) to the bank account

designated by the suspect’s February 27, 2019 e-mail.

     8.        On June 4, 2019, the victim company received another e-mail from the suspect,

who again used the e-mail account horst.toesch@teamplan-gmbh.com, claiming that company A

had changed its bank account information again. No additional payments were made by the

victim company to the new bank account designated by the suspect.

     9.        The domain teamplan-gmbh.com and the e-mail account horst.toesch@teamplan-

gmbh.com are serviced by PROVIDER. As a result, Swiss authorities seek records from

PROVIDER in an effort to locate and identify the suspect as well as to determine the nature and

scope of the suspect’s criminal activities.

                                    REQUEST FOR ORDER

    10.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in

Switzerland identify and locate the individual(s) who are responsible for the criminal activity

under investigation, and to determine the nature and scope of that criminal activity.

Accordingly, the United States requests that PROVIDER be directed to produce all items




                                                 4
          Case 1:19-ml-01321-RBC Document 1 Filed 12/20/19 Page 5 of 6



described in Part II of Attachment A to the proposed Order within ten days of receipt of the

Order.



                                                    Respectfully submitted,

                                                    VAUGHN A. ARY
                                                    DIRECTOR
                                                    OFFICE OF INTERNATIONAL AFFAIRS
                                                    OK Bar Number 12199

                                                By: ____________________________
                                                    Martyna Pospieszalska
                                                    Trial Attorney
                                                    NY Bar Number 5018528
                                                    Office of International Affairs
                                                    Criminal Division, Department of Justice
                                                    1301 New York Avenue, N.W., Suite 800
                                                    Washington, D.C. 20530
                                                    (202) 598-8012 telephone
                                                    (202) 514-0080 facsimile
                                                    Martyna.Pospieszalska@usdoj.gov




                                                5
          Case 1:19-ml-01321-RBC Document 1 Filed 12/20/19 Page 6 of 6



                        Relevant Provision of the Swiss Criminal Code


Art. 146 Fraud

(1) Any person who with a view to securing an unlawful gain for himself or another willfully
induces an erroneous belief in another person by false pretenses or concealment of the truth, or
willfully reinforces an erroneous belief, and thus causes that person to act to the prejudice of his
or another's financial interests, is liable to a custodial sentence not exceeding five years or to a
monetary penalty.

(2) If the offender acts for commercial gain, he is liable to a custodial sentence not exceeding ten
years or to a monetary penalty of not less than 90 daily penalty units.

(3) Fraud to the detriment of a relative or family member is prosecuted only on complaint.
